Case 1:17-cv-05374-SHS Document 50 Filed 04/24/19 Page 1 of 9




       17-cY-s374 (SHS)

       UNITED STATES DISTRICT COURT
       SOUTHERN DISTRICT OF NEW YORK

       CANDIE HAILEY MEANS,
                                                         Plaintiff,
                                -against-
       THE CITY OF NEW YORK and CORRECTIONS
       OFFICER WARREN, CORRECTIONS OFFICER
       CAPTAIN MORGAN, CORRECTIONS OFFICER
       MOTT, CORRECTIONS OFFICER CAPTAIN
       MCKENZIE, CORRECTIONS OFFICER WATSON,
       CORRECTIONS OFFICER CABA, CORRECTIONS
       OFFICER ELLIS, CORRECTIONS OFFICER TERRI,
       CORRECTIONS OFFICER CAPTAIN MCCORMICK,
       CORRECTIONS OFFICER CAPTAIN NEGRON, and
       JOHN and JANE DOES 1 through 10, individually and
       in their official capacities, (the names John and Jane Doe
       being fictitious, as the true names are unknown),
                                                      Defendants.

       MBMORANDUM OF LAW IN SUPPORT OF
       DBFENDANTSO MOTION TO DISMISS
       WITH PREJUDICE      DEFENDANTS
       WARREN, MORGAN' NEGRON, WATSON,
       ELLIS, AND MCCORMICK, PURSUANT
       TO FED. R. CIV. PRO. 4(M) FOR
       UNTIMELY SERVICE.

                       ZACIIARY     W. CARTER
             Corporation Counsel   of the City of New York
                 Att orney for D efendant s
                  I00 Church Street
                 New York, N.Y. 10007

                   Of Counsel: Artur G. Jagielski
                   Tel: (212) 356-2329
         Case 1:17-cv-05374-SHS Document 50 Filed 04/24/19 Page 2 of 9



LINITED STATES DISTRICT COURT
*1111l_o:*:l:lT'_Y_L:T                                     ___.___x


CANDIE HAILEY MEANS,                                                     DEFENDANT'S
                                                                         MEMORANDUM OF
                                                        Plaintiff,       LAW IN SUPPORT OF'
                                                                         MOTION PURSUANT
                          -against-                                      TO RULE 4(M) TO
                                                                         DISMISS FOR
THE CITY OF NEW YORK and CORRECTIONS                                     UNTIMELY SERVICE
OFFICER WARREN, CORRECTIONS OFFICER
CAPTAIN MORGAN, CORRECTIONS OFFICER                                      17-cY-5374 (SHS)
MOTT, CORRECTIONS OFFICER CABA
CORRECTIONS OFFICER CAPTAIN MCKENZIE,
CORRECTIONS OFFICER WATSON, CORRECTIONS
OFFICER ELLIS, CORRECTIONS OFFICER TERRI,
CORRECTIONS OFFICER CAPTAIN MCCORMICK,
CORRECTIONS OFFICER CAPTAIN NEGRON, and
JOHN and JANE DOES 1 through 10, individually and in
their offrcial capacities, (the names John and Jane Doe
being fictitious, as the true names are unknown),

                                                  Defendants.




                                PRELIMINARY STATR,MENT

       During this one and a half year litigation, plaintiff has never served defendant Corection

Officers Warren, Morgan, Negron, Watson, Ellis and McCormick. Plaintiff apparently made a

single attempt to serve these six correction officers on November 2,2077 and presumably

learned from her process servers that service had been unsuccessful, but made no efforts in the

ensuing l7 months to date to serve them   - plaintiff   did not request any assistance from the

Corporation Counsel or the Court to serve them, and failed to ask for more time to serve them.

Plaintiff sat on her hands and did nothing to resolve the lack of service issue. See Civil Docket

Report ("Docket Report"), annexed to Jagielski's Decl. as Exhibit      "A," generally. Further,

plaintiff cannot show good cause forher failure to serve these officers and the Court should deny


                                                  2
          Case 1:17-cv-05374-SHS Document 50 Filed 04/24/19 Page 3 of 9



plaintiff any discretionary extension of time for service. Defendants Wat:ren, Morgan, Negron,

Watson, Ellis, and McCormick should be dismissed from this action.

                                         STATEMENT OF FACTS

        Plaintiff filed her amended complaint on October 2,201J, naming The City of New

York, Correction Officers Warren, Caba, Mott, Watson, Ellis and Terry slhla/Teri, and Negron,

and Correction Captains Morgan, Mckenzie and Mccormick, as defendants. See Docket Sheet,

Exhibit "A," Entry # 14.The City was served on October 17,2017; Cpt. Mckenzie was served

on November 21,2017; and C.O.'s Caba, Terry and Mott were served on December I I ,2077.

See Docket Sheet,         Exhibit "A," Entry # 34-38. Answers have been interposed on behalf of the

City, Cpt. Mckenzie, and Co's Caba, Terry and Mott on March 21,2019 and April 18, 2019.                       See


Docket Sheet, Exhibit "A," Entry # 4I and 48.

        Plaintiff made one attempt to serve the six remaining defendants - Warren, Morgan,

Negron, Watson, Ellis and Mccormick - but was not successful. See Docket Sheet, Exhibit "A,"

Entry # 42-47. Plaintiff never sought an extension of time to serve these defendants, and never

sought assistance from the Court or Corporation Counsel to effect service on these individuals.

To date these six officers have never been served.

                                                  ARGUMENT

                 PLAINTIFF FAILED TO SERVE DEFENDANTS WARREN,
                 MORGAN, NEGRON, WATSON, ELLIS, AND MCCORMICK
                 DURING THE RULE 4(M) PERIOD AND THB ACTION AGAINST
                 THESE SIX DEFENDANTS SHOULD BE DISMISSED.

        Rule 4(m) provides that       "[i]f   a defendant is not served   within 90 days after the complaint

is filed, the court   -   on motion or on its own after notice to the     plaintiff   -   must dismiss the action

without prejudice against that defendant or order that service be made within a specified time.




                                                         a
                                                         J
          Case 1:17-cv-05374-SHS Document 50 Filed 04/24/19 Page 4 of 9



But if the plaintiff shows good cause for the failure, the court must extend the time for service

for an appropriate period."       See Fed.   R. Civ. P. a(m).

    A. Plaintiff   has failed to show good cause for failure to effect service within 90 days.

        Plaintiff bears the burden of demonstrating good cause for failing to timely serve an

individual defendant. Morillo v. Ciry of N.Y.,2003 U.S. Dist. LEXIS 17963, at *8 (S.D.N.Y.

Oct. 10, 2013). Such a burden is usually met "in exceptional circumstances where the plaintiff             s


failure to serve process in a timely manner was the result of circumstances beyond its control."

                v. New York                                     2018 U.S. Dist. LEXIS 74037,at*14

(S.D.N.Y. May 1, 2018) (citations omitted). In evaluating whether good cause has been shown,

courts consider "(1) the reasonableness and diligence of plaintiff s efforts to serve; and (2) the

prejudice to defendants from the delay." M.C. v. Cty. of Westchester,2018 U.S. Dist. LEXIS

28810, at * 8 (S.D.N.Y. Feb.21,2018) (citations omitted). "[M]ere inadvefience, neglect, or

mistake of a litigant's attorney does not constitute good cause " Brunson-Bedi 2018 U.S. Dist

LEXIS 74031, at*74 (citations omitted). Courts also consider whether            a   plaintiff moved for   an


extension of time in which to serve the defendant. AIG Manaeed Market Neutral Fund v. Askrn

Capital Mgmt. L.P.,197 F.R.D. 104 , 108 (S.D.N.Y. Oct. 6,2000) (citations omitted).

        Plaintiff did not serve C.O.'s Warren, Morgan, Negron, Watson, Ellis, and McCormick

within 90 days of the filing of her complaint. Plaintiff never moved for an extension of time to

serve these officers before the expiration of the 90 day time period. In fact, during the duration         of

this entire litigation   -   from October 2,2017 to April 24,2079 - plaintiff never moved for       an


extension of time to serve these officers.

        On   April 11,2079. the plaintiff filed six affidavits for the unserved defendants alleging

lrer due diligence in attempting to serve them. See Docket Sheet, Exhibit           "A," Entry # 42-47.



                                                        4
              Case 1:17-cv-05374-SHS Document 50 Filed 04/24/19 Page 5 of 9



According to the affidavits, these so called diligent effofis, made on November 2,2077,

consisted of hiring a process server to deliver a copy of the summons and complaint, who

reported that service was refused because the summons lacked a full name andlor badge number

that identified the defendant.      Id. Presumably, plaintiff or her counsel became   aware on or

shortly after that date that they needed more information to serve these officers, but they did

nothing   -   they did not ask for an extension of time to serve these individuals, did not ask

Corporation Counsel for assistance in identifying these officers, and did not ask the Court for

assistance. The failure to serve these officers was certainly not due to "circumstances beyond its

control" and the lack of any effort beyond the one attempt demonstrates no diligence whatsoever,

let alone reasonable diligence. Accordingly, plaintiff cannot demonstrate good cause for her

failure to serve these six officers within the required time.

    B. A discretionary        extension of time to serve the six defendants is not warranted.

          In cases where good cause is absent, a courl may exercise its discretionary authority to

grant an extension under Rule 4(m). See Zapata v. City of N.Y. ,502F.3d 192, 193 (2d Cir. N.Y.

2007). When deciding whether to exercise its discretion, "a district court should first consider

whether the plaintiff has advance[d] some colorable excuse for neglect. " Brunson-Bedi 201 8

U.S. Dist. LEXIS 14031, at * 15. Next, in addition to assessing whether reasonable attempts

were made to serve process within the 90 day time period, coutts should consider: "(1) whether

the applicable statute of limitations would bar the refiled action; (2) whether the defendant had

actual notice of the claims asserted in the complaint; (3) whether the defendant had attempted to

conceal the defect in service; and (4) whether the defendant would be prejudiced by the granting

of plaintiff   s request   for relief from the provision." Id., at *16




                                                       5
           Case 1:17-cv-05374-SHS Document 50 Filed 04/24/19 Page 6 of 9



         Here, the plaintiff did not make a reasonable attempt to serve the six defendants. First and

foremost, the plaintiff is represented by counsel and is not entitled to the "special solicitude

afforded to pro se litigants." Levitant v. Workers Comp. Bd. of N.Y., 2018 U.S. Dist. LEXIS

39096, at *10 (S.D.N.Y. Mar. 8,2018). Second, there is absolutely no colorable excuse or

explanation advanced by the plaintiff to explain her failure to serve these six defendants. Plaintiff

made a single attempt to serve these defendants back on November 2,2017. According to the

affidavits of service these so called diligent efforts consisted of hiring a process server to deliver

a copy   of the summons and complaint, who reported that service was refused because the

summons lacked a full name and/or badge number that identified the defendant. Presumably,

plaintiff or her counsel became aware on or shortly after that date that they needed more

information to serve these officers, but they did nothing       -   they did not ask for an extension of

time to serve these individuals, did not ask Corporation Counsel for assistance in identifying

these officers, and did not ask the Courl for assistance. See Docket Sheet, Exhibit         "A,"

generally. Since making the initial attempt to serve the six defendants nearly one and a half years

ago, the   plaintiff has not requested an extension of time, has not asked for the Court's

intervention, and has not, on information and belief,, requested any assistance from the defense in

serving the remaining defendants. In fact, there is no indication that the plaintiff did anything

about the lack of service until   April 11,2019, when plaintiff requested a waiver of service.

Because the    plaintiff has neither made   a diligent   effort nor advanced any colorable excuse for her

neglect, on these grounds alone should the claims against the six defendants be dismissed.

         Furthermore, even in considering the additional factors, the balance still favors the

defendants and a discretionary extension is not warranted. There is no dispute that the statute            of

limitations on the plaintiff s claims against these six officers has run and that any extension of



                                                         6
           Case 1:17-cv-05374-SHS Document 50 Filed 04/24/19 Page 7 of 9



time to serve them would in essence result in a dismissal with prejudice, a factor that weights in

favor of the plaintiff.l However, there is no evidence that any of the six officers concealed the

defect of service   -   in fact, plaintiff s own affidavits of service indicated that service was

unsuccessful and provided direction on how to correct the problem. The six officers would also

certainly be prejudiced by the late service at this stage in the litigation. The incidents that the

plaintiff alleged against these defendants occurred anywhere between four and seven years            ago.


To bring these six individuals into the case now would be highly prejudicial and force them to

defend against an action where they were not served with process and remain uncertain and/or

unaware of the status of this action against them to this day.

         The facts here are in sharp contrast to those in cases where plaintiffs were found to

exercise due diligence and were granted discretionary extensions of time. In M.C. v. Cty.           of

Westchester, the Court found that the        plaintiff acted diligently within the 90 day time period

when it enlisted the services of an experienced process server, made attempts to communicate

with the defendants, conducted inquiries regarding service (and reasonably acted on them), and

ultimately filed for an extension of time to serve. M.C. v. Cty. of Westchester,2018 U.S. Dist.

LEXIS 28810, at * l0-11. This is certainly not the case here. However, even if there was an even

split on factors in this matter, the "plaintiff s utter failure to provide an explanation for the

extensive delay in service warrants dismissal." Brunson-Bedi,2078 U.S. Dist. LEXIS 74031, aI

*22;   see also Zapara, 502    F   .3d at 199 (despite factors weighting against dismissal of the action,

there was no abuse of discretion where the plaintiff "made no effort to effect service within the

service period, neglected to ask for an extension within a reasonable period of time. and has


' Th. bulk of plaintiff s allegations relate to incidents that occurred between February 2012,
when plaintiff was detained at Rikers and May 2,2015 when she was released fiom custody. All
of the incidents which are specifically alleged against these six officers allegedly occurred before
April 2015 and hence are time barred. See Dkt. No. 14 (Amended Complaint), passirn.


                                                        7
         Case 1:17-cv-05374-SHS Document 50 Filed 04/24/19 Page 8 of 9



advanced no cognizable excuse for the delay"); Prophete v. New York Police Dep't, 2010 U.S.

App. LEXIS 13699, at*4 (2d Cir. N.Y. 2010) (finding "nothing in the record to suggest that

Prophete made any effort to effect service, moved for an extension of time to serve [ ], or

demonstrated good cause for failure to effect service.");   fo-&t+ttt,   352 Fed. Appx 599,600

(2d Cir.N.Y. 2009) lfindine no abuse of discretion by the district court's refusal to overlook

plaintiff s l4-month delay in effecting service where plaintiff failed to show any exercise of   due

diligence in locating the defendant). Therefore, a discretionary extension of time in which to

serve the defendants is not wananted.




                                                 8
          Case 1:17-cv-05374-SHS Document 50 Filed 04/24/19 Page 9 of 9



                                                  CONCLUSION

         Because the   plaintiff in this case made   a single attempt to serve the six defendants over a

year and a half ago, presumably knew of the defect and how to correct it, failed to communicate

this attempt of service until April   ll   , 2019 , did not request an extension of time at any point

throughout this lengthy litigation, and failed to seek the Court's intervention or Corporation

Counsel's assistance at any point, the plaintiff s efforts to serve the six defendants are far from

diligent. Accordingly, an! claims against defendants Warren, Morgan, Negron, Watson, Ellis,

and McCormick must be dismissed.

Dated:         New York, New York
                Apfil24,2019

                                                           ZACHARY W. CARTER
                                                           Corporation Counsel of the
                                                           City of New York
                                                           A   ttfor D efe ndant s
                                                                    orney
                                                           CITY, CABA, MCKENZIE, MOTT                   ANd
                                                           TERRY
                                                           100 Church Street, Room 3-156
                                                           New York, New York 10007
                                                           (2t2) 3s6-2329



                                                           Artur G. Jagielski
                                                           Assistant Corporation Counsel
                                                           Special Federal Litigation Division




                                                       9
